DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 32, 38, 40, 44-45, 48, 54, 60, 62, 66-67 and 70 are cancelled.
Claims 30-31, 33-37, 39, 41-43, 46-47, 49-53, 55-59, 61, 63-65, 68-69 and 71-73 remain pending.

Response to Arguments
Response to Claim Rejection under 35 U.S.C. 101
Applicant asserts that claims 30, 51-52 and 73 do not merely recite abstract ideas because multiple devices are used (e.g., an apparatus or server computer, a network, and client communication devices). The Applicant’s conclude that, “As a result, the claims recite significantly more than an abstract idea” and that, “…the claims recite a practical application that imposes meaningful limits…due to the specific combination of elements”. The examiner disagrees. 
MPEP 2106.04(d) teaches that when the additional elements of a claimed invention improves the functioning of a computer or improves another technology or technical field, then the claim demonstrates how the claim as a whole integrates the exception into a practical application. Thus the application or use of the judicial exception in this manner provides meaningful limits to the claim by going beyond generally linking the use of the judicial exception to a particular environment, and thus transforms the claim into patent-eligible subject matter. 
As indicated in the previous office action, dated 04/29/2002 the judicial exception is not integrated into a practical application because, when analyzed amended functions of electronically receiving data in the form or electronic documents specifying two or more contractual terms and conditions of the transaction that is received from a client communication device suggest the use of a computer or other machinery in its ordinary capacity [see MPEP 2106.05(f)(2)]. 
Thus, “wherein at least one of the contractual terms and conditions can be changed, chosen, modified or substitute…” is a extension of the abstract idea which can be conducted by a lawyer. Thus under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “network interface”, “storage devices”, “one or more processors” and “non-transitory computer readable medium” do not provide and improvement  the functioning of the computer or to the technology, but represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use.
Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) [automate or implement] the acts of “providing a settlement to purchase a good or service”.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the
claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of providing a settlement to purchase a good or service using computer technology (e.g. apparatus for providing a good or service by facilitating a transaction). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f)& (h)). t] the acts of “providing a settlement to purchase a good or service”.
Thus the 35 USC 101 rejection is maintained


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 30-31, 33-37, 39, 41-43, 46-47, 49-53, 55-59, 61, 63-65, 68-69 and 71-73 are rejected under 35 U.S.C. 101 because the claimed invention is
directed to an abstract idea without significantly more.
In the instant case, claim 30 is directed to a “an apparatus for providing a good or service by
facilitating a transaction between two or more parties”.
Claim 30 is directed to the abstract idea of “providing a settlement to purchase a good or service” which is grouped under “organizing human activity... fundamental economic practice” and/or in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 30 recites “provide...documents specifying one or more contractual terms and conditions from a seller in the
transaction”, “receive...an identity validation of the seller without a prior registration of the seller wherein the identity without a registration of the seller...”, “wherein the identity validation indicates the seller has agreed to the one or more documents, the one or more contractual terms and conditions of the transaction and the transaction without any further action by the seller’, “make...the one or more
documents accessible...in the transaction without any restrictions...” “receive...a contact information and an identity validation information for the buyer indicating an acceptance of the one or more documents, the one or more contractual terms and conditions of the transaction and the transaction...without registration of the buyer...”, determine...whether contact information and identity validation information of the buyer are accurate...”, “making the transaction binding on the seller and buyer...by modifying the one or more...documents by attaching the identity validation from the seller and the identity validation from the buyer to the one or more electronic documents”, “providing the good or service in accordance with the one or more...documents”
Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility
Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional
elements of the claim such as “network interface”, “storage devices”, “one or more processors” and “non- transitory computer readable medium” which represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use.
Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate)
[automate or implement] the acts of “providing a settlement to purchase a good or service”.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the
claim does not include additional elements that are sufficient to amount to significantly more than the
judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely
describe the concept of providing a settlement to purchase a good or service using computer technology
(e.g. apparatus for providing a good or service by facilitating a transaction). Therefore, the use of these
additional elements does no more than employ a computer as a tool to automate and/or implement the
abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h))].
Hence, claims 30, 51 and 73 are not patent eligible.
 Hence claim 52 having elements of one or more client devices, server computers, storage devices and process are not patent eligible for the same reasons as claim 30.
 Claims 31, 53 mere describe the contents of the documents being contact information (Non-
functional descriptive material-MPEP 2111.05 I-III )
Claims 47, 54 and 69 recite, “wherein all of the one or more contractual terms and conditions ‘are locked’ against future changes”. It is not clear whether “locked” refers to atechnical function or part of the terms and conditions within the settlement agreement (the latter being abstract).
 Claims 33 and 55 recite, “wherein the one or more processors further provide the modified one
or more electronic documents to teach party”. It is not clear as to what the term “provide” entails. Under the broadest reasonable interpretation “provide” in the context of the claim can mean “transmit” or “send”. It is common for computers with processors to transmit data (documents) to and from different peripheral devices (e.g., fax machines, printers, other computers, PDAs, mobile devices, etc.,). Such functions are considered ubiquitous in computer industry.
Claims 37 and 59 recite, “...transmit the modified one or more electronic documents...”. Again,
the transmission of data (e.g., via document) is computer function that is ubiquitous in the computer
industry and thus does not provide a computer function that is significantly more than the abstract idea.
  Claims 39 and 61 recite, “...provide the accepted one or more electronic documents to each party” same issue with claims 33 and 55.
 Claims 41 and 63 recites, “wherein the transaction involves intellectual property comprising
copyrightable material, ideas, patents, patent applications, trademarks, licenses or technology” which are abstract concepts and/or topics (in part) to an aspect of law (e.g., intellectual property, copyrightable material, etc.,)
 Claim 42 and 64 recite, “wherein in one or more documents are selected by the seller” Which is patent ineligible as a person can not be part of the apparatus [see MPEP 2105]
Claims 43 and 65 recite, “wherein one or more electronic documents are stored ina user profile...” not clear whether “stored in a user profile” consists of information that being provided within the user profile or that the electronic documents are stored ina memory/database which has a user profile.
Claims 46 and 68 recites, “wherein the seller determined changes, choices, modifications or
substitutions comprise one or more opt in or opt out provisions” a person cannot be part of an apparatus [see MPEP 2105].
Claims 49, 50 and 71 changing and modifying documents and displaying the modification are
abstract [see trading techs, Int’IInc., vIBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019) (in which claims drawn to receiving and displaying information related to bids and offers was held to be drawn to abstract  concept)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL S FELTEN/Primary Examiner, Art Unit 3692